DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 6-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2020.
Claims 1-5 remain for examination and are addressed in the instant office action of which claim 1 has been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0224033 A1 of Arai (US’033).
List 1
Element
Instant Claims
(weight%)
Prior Art US’033
(mass%)
C
0.05 – 0.30
0.1% or less of C
Ni
4 – 9
9.0% to 14.0% inclusive of Ni
Mo
0.5 – 1.5
0.5% to 2.5% inclusive of Mo
Al
1 – 3
0.25% to 1.75% inclusive of Al
Cr
2 – 14
2 – 10 		Claim 3
9.0% to 14.0% inclusive of Cr

V
0.25 – 1.5
Nb or V or Ta: 0.5 or less
Co
0 – 0.03
< 0.01		Claim 2
-
Mn
0 – 0.3
1.0% or less of Mn
Si
0 – 0.3
0.5% or less of Si
N
limited to 30 ppm
0.1% or less of N
O
limited to 30 ppm
-
S
limited to 30 ppm
S: 0.5% or less
Fe + impurities
Balance
Balance







Regarding claims 1-3, US 2013/0224033 A1 of Arai (US’033) {whole document} teaches [0001], [0007] [0012] “a precipitation hardening type martensitic stainless steel” “a precipitation hardening martensitic stainless steel long blade material” wherein the steel has [0029] [0031] “a uniform tempered martensitic structure after aging thermal treatment. Note that the uniform tempered martensitic structure mentioned here indicates that the δ ferrite, the retained austenite and fresh martensite are respectively less than 10% in the structure” and  further teaches that its steel has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. (US’033 claims 1-4, [0007] – [0035]). Regarding the Co and O limitation of instant claims, the prior art does not explicitly teach its presence in its steel and therefore reads on the limitations of instant claims. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the proviso of                         
                            A
                            l
                            =
                            
                                
                                    N
                                    i
                                
                                
                                    3
                                
                            
                            ±
                            0.5
                        
                     wherein the Al is in the range of 1-3 wt% if the calculation of the formula is below 1 or above 3, it is noted that the prior art does not teach of this relationship. Nevertheless, the prior art teaches “0.25% to 1.75% inclusive of Al” and “9.0% to 14.0% inclusive of Ni” which means that the claimed range (broadest range of the instant claims) of 1-3 wt% would lie within or overlap that of the prior art. In addition, the prior would still meet the formulaic expression of 1.0 – 1.67. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
Regarding the precipitation limitation of the instant claims, the prior art teaches the prior “[0016] Nickel (Ni) is an element which suppresses formation of δ ferrite, and contributes to enhancement in strength by precipitation hardening of Ni—Ti and Ni—Al compounds” “[0020]Aluminum (Al) is an element which forms an Ni—Al compound and contributes to precipitation hardening.” and “[0013] Carbon (C) forms chromium carbide, so that reduction in toughness due to excessive precipitation of the carbide, worsening of corrosion resistance due to reduction in Cr concentration in the vicinity of a grain boundary or the like becomes a problem.” thereby reading on the first and second types of precipitations of the instant claim. 
Regarding the impurity requirements of the instant steel, the prior art does not explicitly teach of their presence and therefore reads on the limitations of instant claim.
Regarding the Co limitation of instant claims 1 and 2, the prior art does not explicitly teach its presence in its steel and therefore reads on the limitations of instant claims.
Regarding the optional components of the instant claims, MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims does not require to present and are not are deemed to limit the scope of the instant claims.
Regarding claim 4, it is noted that the prior art JP'261 does not explicitly of fatigue strength using the specific test condition specified in the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
It is noted that the instant specification does not explicitly teach of specific processing steps that would impart this property on the alloy. Therefore, it is presumed that the claimed property would naturally flow from the composition of the alloy. 
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis) – the prior art teaches a precipitation hardened steel with substantially identical composition) and b) the claimed and prior art products are identical or substantially identical in structure (precipitation hardening steel). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 5, the recitation of “the precipitation hardening stainless steel is nitrided” is a product-by-process limitation in the instant claim since it reciting a process step “nitride” which is the past tense of the term “nitriding”. However, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The prior art does not teach its steel is nitrided. Once skilled in the art recognizes that nitride coating can be used to protect the steel from surface erosion. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of the prior art and nitride it to protect the surface erosion of the steel.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733